UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4201


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINDELL NORWOOD HICKS, a/k/a Fly Hicks,

                Defendant – Appellant,

          v.

DEBBIE LANETT JOHNSON; NAOMI JOHNSON,

                Claimants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:09-cr-00009-FL-1)


Submitted:   June 29, 2011                 Decided:   July 13, 2011


Before NIEMEYER, DAVIS, and WYNN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Windell    Norwood       Hicks     pled    guilty,    pursuant    to    a

written plea agreement, to conspiracy to possess with intent to

distribute, and distribution of, more than fifty grams of crack

cocaine, 21 U.S.C. § 846 (2006), and was sentenced to 160 months

of   imprisonment,        within        his   advisory     Sentencing        Guidelines

range.    On appeal, Hicks’ attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the district court erred by overruling Hicks’ objection to the

two-level enhancement he received for possession of a firearm.

Hicks    has     filed    a    supplemental         pro   se   brief    in    which    he

challenges the calculation of his criminal history score.                             The

United States seeks to dismiss the appeal based on the appellate

waiver provision in the plea agreement.

               A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                      United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                            We review the

validity of an appellate waiver de novo, and we will uphold a

waiver of appellate rights if the waiver is valid and the issue

being    appealed    is       covered    by   the    waiver.     United      States    v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                      An appellate waiver

is valid if the defendant’s agreement to the waiver was knowing

and intelligent.          Id. at 169.         To determine whether a waiver is

                                              2
knowing       and    intelligent,         we       examine      “the     totality    of     the

circumstances,         including        the     experience         and    conduct    of     the

accused, as well as the accused’s educational background and

familiarity         with   the    terms       of    the    plea    agreement.”         United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks and citation omitted).                          Generally, if a district

court    fully       questions     a     defendant         regarding       the    waiver     of

appellate rights during the Fed. R. Crim. P. 11 colloquy, and

the    record       indicates     that    the       defendant       understood      the    full

significance         of    the    waiver        and       was     not    denied     effective

assistance of counsel, the waiver is valid.                               United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

              A review of the Rule 11 hearing transcript confirms

that    Hicks       knowingly     and     intelligently           waived    his     right    to

appeal.        In    his   plea    agreement,         Hicks       explicitly      waived    the

right to challenge his sentence on appeal, reserving only the

right to appeal based upon grounds of ineffective assistance of

counsel, prosecutorial misconduct, or a sentence in excess of

the applicable Sentencing Guidelines range. Hicks confirmed at

his    Rule     11    hearing     that     he       read    and    understood       the    plea

agreement.          The district court conducted the colloquy required

under Rule 11, ensuring that Hicks understood the charges and

potential penalties and that Hicks was competent to enter the

plea.         We     therefore      conclude           that       Hicks     knowingly       and

                                                3
intelligently pled guilty and waived the right to appeal his

sentence.       The    issues    Hicks     seeks       to    raise   on       appeal    fall

squarely within the scope of the waiver provision; accordingly,

we grant the Government’s motion to dismiss the appeal as to

Hicks’ sentence.

              The waiver provision did not, however, waive Hicks’

right to appeal his conviction. In accordance with Anders, we

have thoroughly examined the entire record for any potentially

meritorious     issues    not    covered       by    the    waiver      and    have    found

none.     Therefore      we    affirm    Hicks’       conviction        and     grant    the

Government’s motion to dismiss in part as to Hicks’ sentence.

This court requires that counsel inform Hicks, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Hicks requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in    this     court       for    leave   to    withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Hicks.           We dispense with oral argument because the

facts   and    legal    contentions       are       adequately     presented       in    the

materials     before     the    court    and    argument       would      not    aid     the

decisional process.



                                         AFFIRMED IN PART; DISMISSED IN PART



                                           4